DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. In response to applicant's argument that the instant application’s holder is structurally distinguishable from the references, Examiner respectfully disagrees. The structural element of the claim are the holder’s body and the sleeve which the references teaches.  The limitation directed to the different positions that the holder is placed into is an intended use limitation. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).  
The holder of the reference disclose being configured  in the use position and retraction position, since Applicant does not recite any additional structure elements different from the reference that would enable the instantly application’s holder to be in an “extinguishment positon”, Examiner asserts that the holder of the reference is capable of meeting the limitation. Applicant further argues that there are clear structural difference between the claimed holder and the holder of Tarrant because “the claimed holder includes a sleeve and body configured such that the sleeve may be extended from a retracted position to an extinguishment positon and may be maintained in an intermediate use position” and that Tarrant holder is not. . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarrant (US 3796223)
Regarding claim 1-3, and 7
a body (mouthpiece 11) having a first end and a second end and passage extending from the first end to the second end, wherein the body is configured to receive the aerosol generating article into the passage; 
 a sleeve (sleeve 15) having a tubular body defining a first end and a second end, the tubular body comprising (i) a ventilation region comprising one or more holes through the tubular body in proximity to the second end (fig. 5: a plurality of perforations with small apertures 56 may be formed at intervals about the circumference of the sleeve col. 3 lines 15), and (ii) an extinguishment region downstream of the ventilation region (fig. 1); 
Tarrant further discloses the metal sleeve 5 is telescopically mounted on the plastic mouthpiece and is slidable thereon (col. 3 lines 56-57) and the metal sleeve 5 is telescopically mounted on the plastic mouthpiece and is slidable thereon from a substantially airtight cigarette holding and smoking position, see FIG. 7, to a cigarette stub ejecting position, see FIG. 8. And when the said sleeve is firmly so advanced on said mouthpiece to a cigarette holding and smoking position (col. 3 lines 57-63) therefore being capable of meeting the limitation of “wherein the sleeve is movable over the body between (i) a retracted position, (ii) an extinguishment position, and (iii) a use position between the retracted position and the extinguishment position, wherein the second end of the sleeve is closer to the first end of the body when the sleeve is in the retracted position relative to when the sleeve is in the extinguishment position, wherein the ventilation region is configured to be aligned with the heat source of the aerosol generating article when the sleeve is in the use position, and wherein the 
 the passage of the body is configured to receive the aerosol generating article through the second end (inherent)
the sleeve is biased towards the extinguishment position (fig. 1, 15)
the body, in proximity to the second end, is configured to engage and retain the aerosol generating article via an interference fit (frictionally engage a correspondingly short portion of approximately 6 inch of one end of smoke filter 30 tightly enough so that it will not allow air to by-pass around said filter whenever suction is applied to mouthpiece bore 26, col. 4 lines 60-70)
Tarrant discloses the sleeve being capable of locking into the retracted position, the extinguishment position, or the use position when the detent is received by the slot (a sleeve moveably mounted on said mouthpiece forming a slidable joint extending from an airtight cigarette holding position to a butt-ejecting position, abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tarrant (US 3,796,223).
Regarding claim 4
Regarding claim 8-9, Tarrant discloses the sleeve is at least partially rotatable about the body (slidable metal sleeve 5 which telescopes it in the assembly of the device, col.2 lines 48-50) and the body further defines a slot extending away from, and contiguous with, the longitudinal channel, wherein the slot is (fig. 3 and fig. 4, narrow slits 51), but does not explicitly disclose the sleeve comprises an inner surface defining a detent, and wherein the body comprises an outer surface defining a longitudinal channel, wherein the channel is configured to receive the detent. However Tarrant further the mouthpiece comprises slits 5 that causes the flange rim 19 of the mouthpiece to be constrictable as shown in FIG. 3 by the small broken lines running through flange rim 19 and through half of the length of cylindrical section 22. Allowing both part of the mouthpiece to be engaged. Therefore it would have within the capability of one of ordinary skill of the art before the effective filing date of the claimed invention to modified the sleeve of Tarrant with these features in order it to engage with the mouthpiece (claimed body), since it has been held it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.04 IV). 
Regarding claim 10, Modified Tarrant discloses the sleeve being capable of locking into the retracted position, the extinguishment position, or the use position when the detent is received by the slot (a sleeve moveably mounted on said mouthpiece forming a slidable joint extending from an airtight cigarette holding position to a butt-ejecting position abstract).
Regarding claim 11-12, modified Tarrant further disclose a tube received in the passage of the body (fig. 7 filter 30) and the tube is biased towards the retention position (fig. 7 filter 30), wherein the tube has a first end and a second end, wherein the first end extends beyond the .
Claim 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Tarrant (US 3,796,223) as applied to claim 1 above, and further in view of Olegario (US 20160324216).
Regarding claim 5-6, Tarrant does not explicitly disclose the sleeve is formed from a single part and formed from a material comprising one or more of polyether ether ketone (PEEK), polyoxymethylene (POM), and high density polyethylene (HDPE). However Olegario (also directed to tobacco devices) discloses the mouth-end insert 8 may be formed of a polymer selected from the group consisting of low density polyethylene, high density polyethylene, polypropylene, polyvinylchloride, polyetheretherketone and combinations thereof. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have to formed the sleeve of Tarrant from a single part of the listed compounds because they are cost-effective and relatively abundant. 
Claim 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tarrant (US 3,796,223) as applied to claim 1 above, and further in view of Onishi (US 2010/0258139).
Regarding claim 13-17, Tarrant discloses the cigarette holder of claim 1 and an aerosol generating article but is silent to the aerosol generating article is configured to transfer heat from the heat source to the aerosol generating substrate without combusting the aerosol 
Regarding claim 18, Onishi discloses the aerosol generating substrate comprises tobacco [0006].
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747         

/ERIC YAARY/Examiner, Art Unit 1747